PER CURIAM.
Jesse Sanders was convicted of one count of attempted second-degree murder. He was sentenced to fifteen years in prison as both a prison releasee reoffender and a habitual felony offender. A court may not impose equal concurrent sentences as both a prison releasee reoffender and a habitual felony offender for a single offense. Grant v. State, 770 So.2d 655 (Fla.2000). The State concedes error. Accordingly, we reverse and remand this case to the trial court with directions to vacate the habitual felony offender sentence.
Reversed and remanded.
ALTENBERND, NORTHCUTT, and KELLY, JJ., Concur.